DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The instant application was abandoned on 12/3/2021 following a decision by the Patent Trial and Appeal Board (PTAB) rendered on 9/22/2021.
Applicant’s petition to revive the instant application on 2/16/2022 was accompanied by a Request for Continued Examination (RCE).  The petition was granted on 5/5/2022.
Applicant's RCE submission filed on 2/16/2022 has been entered.
Claims 1-101, 103, 105, 108, and 111-116 have been cancelled.  Claims 102, 104, 106-107, and 109-110 are pending.
Independent claims 102 and 104 have been amended to recite “wherein said bG-CSF polypeptide is characterized by inducing a maximal absolute neutrophil count (ANC) about 10-fold greater than pre-treatment ANC, as measured about 72 hours after a single sub-cutaneous injection at 40 ug/kg in a healthy bovine steer calf.”
This limitation is present in the claims of U.S. Patent No. 10,138,283 (issuing from parent application 12/507,237). The PTAB considered that this limitation rendered the product claims patentable over the prior art in the parent application.  See decision by the PTAB rendered on 7/27/2017 in 12/507,237.  The obviousness rejection in the instant application will be withdrawn in view of this decision.
With respect to independent claims 102 and 104, the PTAB considered that methods of treatment and prevention were enabled.  See the decision dated 9/22/2021 in the instant application.

Claims 102, 104, 106-107, and 109-110 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa